                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 ANDY L. ALLMAN,                                   )
                                                   )
         Petitioner,                               )
                                                   )          No. 3:21-cv-00267
 v.                                                )          Judge Trauger
                                                   )
 SONNY WEATHERFORD,                                )
                                                   )
         Respondent.                               )


                                MEMORANDUM AND ORDER

       Andy L. Allman, a pretrial detainee at the Sumner County Jail in Gallatin, Tennessee, filed

a pro se amended petition for a writ of habeas corpus under 28 U.S.C. § 2241. (Doc. No. 7.) The

petitioner also filed a motion for release pending disposition of the petition (Doc. No. 23), to which

the respondent submitted a response (Doc. No. 26), and the petitioner filed a reply (Doc. No. 29).

Pursuant to court order, the parties submitted argument regarding exhaustion of state remedies.

(Doc. Nos. 8, 12, 28, 31.) In addition, the respondent filed a motion to dismiss the amended petition

(Doc. No. 21), to which the petitioner responded (Doc. No. 24), and the respondent filed a reply

(Doc. No. 27). Accordingly, the amended petition is again before the court for preliminary review.

See Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts

(“Habeas Rules”) (providing that a court must “promptly examine” and dismiss a habeas petition

if it “plainly appears” that “the petitioner is not entitled to relief”); Habeas Rule 1(b) (allowing

application of Habeas Rules to any habeas petition). For the following reasons, the court will

dismiss the amended petition without prejudice.




   Case 3:21-cv-00267 Document 32 Filed 07/26/21 Page 1 of 13 PageID #: 1204
I.        Background

          On September 9, 2016, the Tennessee Supreme Court suspended the petitioner from the

practice of law in response to complaints from the public. (Doc. No. 26-1.) On August 10, 2017,

the petitioner was indicted on 28 counts of theft by deception, falsely holding himself out as an

attorney, and unlicensed practice of law. 1 (Doc. No. 1-6.) On December 6, 2017, the petitioner

was indicted on 11 additional counts of theft by deception and falsely holding himself out as an

attorney. 2 (Id.) The trial court released the petitioner on a $25,000 bond. (Doc. No. 26-5.) In 2018,

the Tennessee Supreme Court disbarred the petitioner three different times. (See Doc. Nos. 26-2,

26-3, 26-4.) On March 26, 2019, the petitioner retained counsel Gary Copas. (Doc. No. 1-13.)

          On March 5, 2020, the petitioner was indicted on two additional counts of falsely holding

himself out as an attorney and theft by deception. 3 (Doc. No. 26-6.) The trial court set the

petitioner’s bail at $2.5 million and held a two-day bond revocation hearing. (Doc. Nos. 26-7, 26-

8.) During the hearing, the trial court found by a preponderance of the evidence that the petitioner

had committed two crimes while released on bond. (Doc. No. 26-8 at 13-14.) In addition, the trial

court found that these events were part of an ongoing campaign of unauthorized law practice that

had caused “damage” and “destruction” so “overwhelming” that it could be analogized to

“Sherman going through Georgia.” (Id. at 4-13.) The trial court concluded that the petitioner’s

decision to “continue[ ] his deceptive practices and fraud” while released on bond went “straight

to the heart of the safety of the public from attorneys that might possibly be criminals,” and that




1
    See Case No. 2017-CR-548 (Sumner Cnty. Crim. Ct.).
2
    See Case No. 2017-CR-875 (Sumner Cnty. Crim. Ct.).
3
    See Case No. 2020-CR-133 (Sumner Cnty. Crim. Ct.).

                                                  2

     Case 3:21-cv-00267 Document 32 Filed 07/26/21 Page 2 of 13 PageID #: 1205
the petitioner was, therefore, a “danger to the public if [he is] out.” 4 (Id. at 13-15.) Accordingly,

the trial court revoked the petitioner’s bond until trial. 5 (Id. at 15; Doc. No. 1-4.)

          On October 5, 2020, the trial court held a hearing on the petitioner’s motion for “hybrid

representation.” (Doc. No. 2.) The “core issue” was the petitioner’s desire to provide assistance to

counsel in “prepar[ing] for” and “adequately defend[ing]” the petitioner at trial. (Doc. No. 12 at 4-

5.) In particular, the petitioner was dissatisfied with the length of the furlough that he had been

granted to prepare for trial. (See Doc. Nos. 2; 7 at 4-5.) After extensive discussion, the trial court

granted permission for the petitioner to provide heightened assistance to counsel in the presentation

of his defense at trial. (See Doc. No. 2 at 10-13; Doc. No. 1-2 at 19-20.) The trial court noted that

pretrial matters were to be handled “through Mr. Copas, rather than you, the defendant.” (Doc. No.

2 at 32.) The petitioner acknowledged that his “new role” under hybrid representation would be

that of a defendant actively “preparing for” and “participating in” a trial. (Id. at 22.) In response to

the state’s request for reconsideration, the petitioner likewise characterized his role as “sharing in

the workload” and assisting counsel “at the trial” by “making arguments, examining and cross-

examining witnesses.” (Doc. No. 1-2 at 27-28.)

          On December 15, 2020, the petitioner filed a pro se, 332-page document entitled “Motion

to Review, Set Aside Order of Revocation and for Release to House Arrest and it’s attached

exhibits.” (Doc. No. 1-3.) On December 18, 2020, the trial court summarily denied the motion

“because the Defendant has been disbarred, because the Defendant can only assist his attorney at

trial, and because the Court does not allow pleadings to be filed by defendants when represented

by an attorney.” (Doc. No. 1-7 at 3.) The trial court highlighted that “hybrid representation makes


4
 The trial court also noted that it “did not know what’s going on” with the petitioner, in part because he
was “every second looking to correct his attorney.” (Doc. No. 26-8 at 10.)
5
    Trial is set for a November 1, 2021. (Doc. No. 1-1.)

                                                       3

     Case 3:21-cv-00267 Document 32 Filed 07/26/21 Page 3 of 13 PageID #: 1206
no allowance for the Defendant to file ANY motions or pleadings before th[e] Court,” but rather

“only concerns the assistance of the Defendant at a jury trial.” (Id. at 2) (emphasis in original).

Finally, the trial court reminded the petitioner that he could not obtain “consider[ation of] any

motion . . . when his[ ] cases are pending[ ] and [he is] represented by an attorney.” (Id. at 3.)

          Undaunted, the petitioner filed a pro se, 45-page Motion to Review with the Tennessee

Court of Criminal Appeals (“TCCA”). (Doc. No. 1-8.) On March 17, 2021, the TCCA denied the

motion without consideration. 6 (Doc. No. 1-7 at 4-6.) The TCCA reiterated that the petitioner had

no right to engage in motion practice while represented by counsel, and it noted that the petitioner

had no right, in any event, to any hybrid representation before the TCCA. (Id.) Because the

petitioner had filed a motion while “still represented by counsel,” the TCCA concluded that there

was “nothing to review.” (Id. at 5-6.) However, the TCCA instructed the petitioner that he could

obtain review by having counsel file an appropriate motion. (Id. at 6.)

          On March 31, 2021, the petitioner filed a federal habeas petition under Section 2241. (Doc.

No. 1.) On April 8, 2021, the petitioner filed an amended petition asserting that his First, Fifth,

Sixth, Eighth, and Fourteenth Amendment rights have been violated. (Doc. No. 7.) More

specifically, the amended petition claims that: (1) the state withheld both material and exculpatory

evidence at the bond revocation hearing; (2) the state introduced improper evidence at the bond

revocation hearing; (3) the state did not meet its evidentiary burden at the bond revocation hearing;

(4) pretrial detention violates the petitioner’s right to prepare for trial and to have a fair trial; (5)

the state courts’ definition of hybrid representation violates the petitioner’s right to represent

himself, hinders the petitioner’s defense, and denies the petitioner access to the courts; and (6) the




6
    See State of Tennessee v. Allman, No. M2021-00196-CCA-R8-CO (Tenn. Crim. App. Mar. 17, 2021).

                                                   4

     Case 3:21-cv-00267 Document 32 Filed 07/26/21 Page 4 of 13 PageID #: 1207
petitioner’s bail is excessive, and less restrictive conditions are sufficient. (Id. at 9-11.) The

amended petition seeks immediate release under less restrictive conditions. (Id. at 54-55.)

III.    Analysis

        Under Habeas Rule 4, the court must dismiss a habeas petition “[i]f it plainly appears from

the petition and any attached exhibits that the petitioner is not entitled to relief.” See also Crump

v. Lafler, 657 F.3d 393, 396 n.2 (6th Cir. 2011) (citing McFarland v. Scott, 512 U.S. 849, 856

(1994)) (“If the court determines that the petitioner is not entitled to relief, the court shall

summarily dismiss the petition.”). Indeed, “district courts have a ‘duty to screen out [habeas

petitions that] should be dismissed,’” including “for lack of exhaustion.” Shah v. Quintana, No.

17-5053, 2017 WL 7000265, at *2 (6th Cir. July 17, 2017) (quoting Allen v. Perini, 424 F.2d 134,

141 (6th Cir. 1970)).

        A.     Exhaustion of State Remedies

        State pretrial detainees may pursue habeas corpus relief under Section 2241 under certain

limited circumstances, Christian v. Wellington, 739 F.3d 294, 297 (6th Cir. 2014), including

vindicating the right to “protection against unreasonable bail pending trial.” Atkins v. People of

State of Mich, 644 F.2d 543, 549 (6th Cir. 1981) (citation omitted); MPawinayo v. Hall, No. 3:20-

cv-01097, 2021 WL 1984944, at *1-2 (M.D. Tenn. May 18, 2021). However, before presenting

Section 2241 claims for federal review, a petitioner “must exhaust all available state court

remedies.” 7 Phillips v. Ct. of Common Pleas, Hamilton Cnty., Ohio, 668 F.3d 804, 809 (6th Cir.

2012); see also MPawinayo, 2021 WL 1984944, at *2 (quoting Atkins, 644 F.2d at 549-50)

(explaining that mandatory exhaustion “avoids concerns militating against piecemeal appeal or


7
 Unlike exhaustion under 28 U.S.C. § 2254, exhaustion under Section 2241 is not a statutory requirement.
Compare 28 U.S.C. § 2254 with id. § 2241. Rather, in the Section 2241 context, “decisional law has
superimposed such a requirement in order to accommodate principles of federalism.” Phillips, 668 F.3d at
811 n. 4 (citations omitted).

                                                   5

    Case 3:21-cv-00267 Document 32 Filed 07/26/21 Page 5 of 13 PageID #: 1208
federal interference in state criminal proceedings”). Even a claim of excessive bail, which “must

be defended immediately if it is to be protected at all,” is subject to the mandatory exhaustion rule. 8

Atkins, 644 F.2d at 549-50; see also, e.g., Hairston v. Franklin Cnty. Ct. of Common Pleas, No.

2:17-cv-00353, 2017 WL 2628236, at *2 (S.D. Ohio June 16, 2017), report and recommendation

adopted, No. 2:17-cv-00353, 2017 WL 2972151 (S.D. Ohio July 12, 2017) (“[E]ven though a state

petitioner who alleges excessive bail is not required to wait for a final judgment on the merits in

state court, he must still exhaust all of his state court remedies before federal habeas intervention

is warranted.”).

        To fulfill the exhaustion requirement, a habeas petitioner must offer the state courts “an

opportunity to confront the issue[s],” Atkins, 644 F.2d at 549, by fairly presenting “every claim in

the federal petition to each level of the state courts, including the highest state court to which the

petitioner is entitled to appeal.” Rayner v. Mills, 685 F.3d 631, 643 (6th Cir. 2012) (citing

O’Sullivan v. Boerckel, 526 U.S. 838, 847-48 (1999)); Phillips, 668 F.3d at 809-10; see also

Anderson v. Harless, 459 U.S. 4, 6 (1982) (quoting Picard v. Connor, 404 U.S. 270, 277 (1971))

(explaining that a federal habeas petitioner must provide the state courts with a “fair opportunity”

to apply controlling legal principles to the facts bearing upon his constitutional claim). In

Tennessee, a petitioner may satisfy the exhaustion requirement by raising the factual and legal

basis of each claim to the TCCA. 9 Adams v. Holland, 330 F.3d 398, 403 (6th Cir. 2003) (citing


8
  The only regularly recognized exceptions to the complete-exhaustion rule for Section 2241 petitions
brought by pretrial detainees are for claims that a prosecution violates the Double Jeopardy Clause or where
a petitioner claims that his right to a speedy trial has been violated and the requested relief is an immediate
trial. See Smith v. Hall, No. 3:12-cv-1022, 2013 WL 587479, at *2 n.2 (M.D. Tenn. Feb. 13, 2013) (citing
Phillips, 668 F.3d at 810-11; Braden v. 30th Judicial Circuit Ct. of Ky., 410 U.S. 484 (1973); Atkins, 644
F.2d at 546-47). Neither circumstance is present here.
9
  For this reason, the court does not consider the respondent’s persistent argument that the amended petition
is unexhausted because the petitioner failed to take a permissive appeal of the TCCA’s summary dismissal
to the Tennessee Supreme Court. (See, e.g., Doc. Nos. 26 at 6-7; 27 at 4.)

                                                      6

    Case 3:21-cv-00267 Document 32 Filed 07/26/21 Page 6 of 13 PageID #: 1209
Tenn. Sup. Ct. R. 39). The petitioner must then present to a federal court essentially the same facts

and legal theories that were considered and rejected by the state courts. Lorraine v. Coyle, 291

F.3d 416, 425 (6th Cir. 2002) (citing Wong v. Money, 142 F.3d 313, 322 (6th Cir. 1998)). The

burden is on the petitioner to demonstrate compliance with the exhaustion requirement or that the

available state procedure would be futile. Rust v. Zent, 17 F.3d 155, 160 (6th Cir. 1994).

         The petitioner has not demonstrated compliance with the mandatory exhaustion

requirement. The record reflects that petitioner is actively represented by retained counsel. The

trial court granted the petitioner permission to assist counsel in preparing for trial and conducting

a defense at trial. The petitioner has not established that the trial court granted – or even

contemplated granting – permission for the petitioner to engage in unfettered pro se motion

practice while represented by counsel. To the extent that the petitioner may have been laboring

under such a misunderstanding, however, the trial court made crystal clear when it denied the

motion for review that the petitioner was not permitted to engage in pro se motion practice while

represented by counsel. Rather than challenge that ruling, address the performance of counsel, or

seek other leave from the state courts, however, the petitioner inexplicably submitted another pro

se motion to review. By submitting unauthorized motions subject to summary dismissal, the

petitioner failed to offer the Tennessee courts a fair opportunity to apply controlling legal

principles to the facts bearing upon the petitioner’s claims. 10 Indeed, due to the petitioner’s

insistent course of action, the claims in the amended petition have yet to be argued before any

court.




10
  This is plainly not a circumstance – as the petitioner suggests – in which claims were properly presented
to the state courts, and, after taking up the merits, the state courts did not rule on one or more of the claims.
See, e.g., Manning v. Alexander, 912 F.2d 878, 883 (6th Cir. 1990); Harris v. Rees, 794 F.2d 1168, 1174
(6th Cir. 1986).

                                                       7

     Case 3:21-cv-00267 Document 32 Filed 07/26/21 Page 7 of 13 PageID #: 1210
        The petitioner’s arguments for excusing the exhaustion requirement are wholly

unpersuasive. First, the petitioner contends that counsel cannot or will not file the motions to

review because the retainer agreement allows counsel to represent the petitioner “in trial court

proceedings only.” (Doc. No. 7 at 6-7.) This is unsupported by the plain language of the retainer

agreement, which specifies that counsel shall represent the petitioner concerning “all rights,

constitutional and statutory, federal and state” until “judgment being entered pursuant to a plea

agreement, a dismissal, or an appealable judgment under Rule 3(b) of the Tennessee Rules of

Appellate Procedure.” (Doc. No. 1-13 at 1.) None of these conditions has occurred,

notwithstanding the petitioner’s repeated use of the word “appeal.” 11 The petitioner has offered no

credible ground to exclude litigation of pretrial detention issues from the scope of trial counsel’s

representation. See also Tenn. R. App. P. 8(a) (specifying that challenges to bond conditions must

be brought in the trial court). Furthermore, the petitioner has made no attempt to justify the

proposition that a private retainer agreement, however interpreted, may supersede well-established

rules governing representation and motion practice in the Tennessee courts. See, e.g., Crosslin v.

Alsup, 594 S.W.2d 379, 380 (Tenn. 1980) (“The rules governing practice and procedure in the trial

and appellate courts of Tennessee . . . have the force and effect of law.”).

        The petitioner also contends that counsel cannot or will not file the motions to review due

to flagging performance. (Doc. No. 12 at 4.) However, the petitioner has not sufficiently

established that counsel – whom the petitioner continues to retain without formal complaint –

refuses to perform. For example, the petitioner attaches a number of communications asking

counsel to perform tasks, but he omits corresponding refusals. (See Doc. Nos. 12-3; 30.)

Nevertheless, to the extent that the petitioner broadly invokes the spectre of ineffective assistance


11
  Thus, the boilerplate provision in the retainer agreement requiring a “separate agreement” for post-
judgment appeals is of no moment. (See Doc. No. 1-13.)

                                                  8

     Case 3:21-cv-00267 Document 32 Filed 07/26/21 Page 8 of 13 PageID #: 1211
of counsel, “the exhaustion doctrine . . . generally requires that a claim of ineffective assistance be

presented to the state courts as an independent claim” before it may be used to excuse a failure to

exhaust or procedural default. Murray v. Carrier, 477 U.S. 478, 488-89 (1986) (citing Rose v.

Lundy, 455 U.S. 509, 518 (1982)); see also Lovins v. Parker, 712 F.3d 283 (6th Cir. 2013)

(explaining that the exhaustion and procedural default rules share the purpose of allowing state

courts the opportunity to address federal claims “in the first instance”). Here, the record does not

indicate that the petitioner raised with the state courts his counsel’s specific unwillingness to file

the motions to review. Because state remedies are still available and the petitioner may address

counsel’s willingness to pursue those remedies, the petitioner may not use the mere suggestion of

ineffective assistance of counsel to elude the exhaustion requirement.

       The petitioner also makes numerous arguments concerning hybrid representation,

including: the scope of the petitioner’s hybrid representation is, alternatively, too vague or more

sweeping than allowed by the state courts; the state courts improperly restricted the petitioner from

filing uncounseled motions; the state courts deliberately prevented the petitioner from seeking

redress through the courts; the state courts fundamentally misunderstand the Sixth Amendment,

other constitutional law, and hybrid representation; there is no record evidence that the petitioner’s

role was to be limited or that the petitioner was not to engage in uncounseled motion practice; and

arguments in favor of a restrictive view of hybrid representation are “blatantly false” and “inanity.”

(Doc. Nos. 31 at 1; 12 at 9-13.) These contentions go largely to the merits of the petitioner’s habeas

claims and do not provide a basis to excuse the mandatory exhaustion requirement. Thus, the court

need only observe that the petitioner has not offered authority for the proposition that discretionary

hybrid representation must allow unfettered pro se motion practice by a represented criminal

defendant. See State v. Franklin, 714 S.W.2d 252, 258-59 (Tenn. 1986) (citing McKaskle v.



                                                  9

   Case 3:21-cv-00267 Document 32 Filed 07/26/21 Page 9 of 13 PageID #: 1212
Wiggins, 465 U.S. 168 (1984)) (a Tennessee criminal defendant ordinarily must elect to act pro se

or to accept representation by counsel). Furthermore, because the petitioner remains free to file a

counseled motion for review or seek other relief from the state courts, the petitioner has not

established that hybrid representation is unduly restricting his access to the courts.

       Accordingly, the court concludes that the petitioner has not met his burden of

demonstrating the exhaustion of state remedies regarding any claim in the petition. Phillips, 668

F.3d at 809. Moreover, the petitioner has also failed to demonstrate that available state procedures

are futile. Rust, 17 F.3d at 160. Put succinctly, the principles of federalism and comity require

much more from the petitioner before this court may consider disruptive intervention in an ongoing

state criminal proceeding. See Atkins, 644 F.2d at 546 (emphasizing that exhaustion, rooted in the

doctrine of comity and principles of federalism, limits intrusion by federal courts in state

proceedings to “extraordinary circumstances”). Because the petitioner has unexhausted state

remedies available to him, the court must dismiss the amended petition.

       B.      Younger Abstention

       Even if the petitioner had exhausted state remedies, the Younger abstention doctrine would

require the court to abstain from considering the majority of the petitioner’s claims. Younger v.

Harris, 401 U.S. 37 (1971). The Younger doctrine requires a federal court to abstain, absent

extraordinary circumstances, from interfering with pending state proceedings to address issues

involving important state interests. Id. at 44; see also Smith, 2013 WL 587479, at *3 (highlighting

that Younger applies to habeas corpus petitions). Younger abstention applies when three

requirements are met: (1) there is an ongoing state judicial proceeding; (2) the proceeding

implicates important state interests; and (3) there is an adequate opportunity in the state proceeding

to raise constitutional challenges. Middlesex Cnty. Ethics Comm. v. Garden State Bar Ass’n, 457



                                                 10

  Case 3:21-cv-00267 Document 32 Filed 07/26/21 Page 10 of 13 PageID #: 1213
U.S. 423, 432 (1982); Nilsson v. Ruppert, Bronson & Chicarelli Co., 888 F.2d 452, 454 (6th Cir.

1989); see also Atkins, 644 F.2d at 546 (explaining that abstention is appropriate when a claim

“may be resolved either by trial on the merits in the state courts or by other procedures available

to the petitioner”). When the Younger factors are met, a federal court must abstain unless a

petitioner shows that “state law bar[s] presentation of his or her constitutional claims” or one of

the limited exceptions to Younger applies. Danner v. Bd. of Pro. Resp. of Tenn. S. Ct., 277 F.

App’x 575, 579 (6th Cir. 2008) (citing Fieger v. Thomas, 74 F.3d 740, 746 (6th Cir. 1996)).

       Here, if properly exhausted, the petitioner’s excessive bail claim could proceed in federal

court under Section 2241. See Atkins, 644 F.2d at 549; MPawinayo, 2021 WL 1984944, at *1-2 &

n. 1. However, all of the remaining claims that concern violations of the petitioner’s constitutional

trial rights are squarely subject to the Younger abstention doctrine. First, the petitioner is involved

in an ongoing state criminal proceeding. Second, that criminal proceeding implicates Tennessee’s

important interests in regulating the legal profession and adjudicating allegedly pervasive criminal

conduct by a former licensed attorney. See, e.g., Danner, 277 F. App’x at 579 (quoting Goldfarb

v. Va. St. Bar, 421 U.S. 773, 792 (1975)) (“[T]he regulation of lawyers is of especially great interest

to the state, as lawyers are essential to the primary governmental function of administering justice

and have historically been officers of the courts.”). Third, because the petitioner still has an

adequate opportunity to raise these claims, he has failed to “prove the inadequacy of the state

courts.” Kelm v. Hyatt, 44 F.3d 415, 420 (6th Cir. 1995).

        Moreover, the petitioner has not demonstrated that any exception to Younger abstention

would be applicable. First, as discussed above, there is no indication that state law bars the proper

presentation of the petitioner’s constitutional claims. Danner, 277 F. App’x at 579. Second, there

is no record evidence that “the state proceeding is motivated by a desire to harass or is conducted



                                                  11

  Case 3:21-cv-00267 Document 32 Filed 07/26/21 Page 11 of 13 PageID #: 1214
in bad faith.” Huffman v. Pursue, Ltd., 420 U.S. 592, 611 (1975). Third, the petitioner does not

allege that a state statute under which he is being prosecuted is patently unconstitutional. Moore

v. Sims, 442 U.S. 415, 424 (1979). Finally, the amended petition does not sufficiently allege “great

and immediate” irreparable injury in the absence of federal intervention. Younger, 401 U.S. at 45;

Kugler v. Helfant, 421 U.S. 117, 125 (1975). Thus, under Younger, the court would be required to

abstain from exercising jurisdiction over the majority of the petitioner’s claims.

III.   Conclusion

       For these reasons, a preliminary review of the amended petition reflects that the petitioner

failed to exhaust available state court remedies regarding all habeas claims. It is equally evident

that the petitioner controls his own circumstances, and state review remains available should the

petitioner choose to pursue it using the appropriate procedures. Furthermore, the court would, in

any event, be required to abstain from considering most of the petitioner’s claims during the

pending state criminal proceedings. Accordingly, the amended petition (Doc. No. 7) is

DIMISSED WITHOUT PREJUDICE. The petitioner’s motion for release pending disposition

of the petition (Doc. No. 23) and the respondent’s motion to dismiss (Doc. No. 21) are DENIED

AS MOOT.

       Because this constitutes a final order adverse to the petitioner, the court must issue or deny

a certificate of appealability. Habeas Rule 11(a). A certificate of appealability may issue only if

the petitioner “has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). Where, as here, a habeas petition is “denied on procedural grounds, the petitioner must

show, ‘at least, that jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists of reason would find it debatable




                                                 12

  Case 3:21-cv-00267 Document 32 Filed 07/26/21 Page 12 of 13 PageID #: 1215
whether the district court was correct in its procedural ruling.’” Dufresne v. Palmer, 876 F.3d 248,

253 (6th Cir. 2017) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       The court concludes that the petitioner has not satisfied this standard, and therefore

DENIES a certificate of appealability. The petitioner may, however, seek a certificate of

appealability directly from the Court of Appeals for the Sixth Circuit. Fed. R. App. P. 22(b)(1).

       It is so ORDERED.




                                              ________________________________
                                              Aleta A. Trauger
                                              United States District Judge




                                                13

  Case 3:21-cv-00267 Document 32 Filed 07/26/21 Page 13 of 13 PageID #: 1216
